Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This action is response to the application filed on 12/22/2021, which is a continuation of application 16240672, which was filed on 1/4/2019 and now U.S. Patent 11221675, which is a continuation of application 14536646, which was filed on 11/9/2014 and now U.S. Patent 10175757, which is a continuation of PCT/US2013/040070, which was filed on 5/8/2013.  A filing date of 12/22/2021 is acknowledged.  The sought benefit of Provisional application 61778284 (which was filed on 3/12/2013), 61747278 (which was filed 12/29/2012), and 61688227 (which was filed 5/9/2012) is acknowledged. Claims 1-16 are pending.  Claims 1, 6 and 11 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

4.	Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Imran Chaudhri et al (US Publication 20100231534 A1, hereinafter Chaudhri), and in view of Fuminori Homma et al (US Publication 20100156830 A1, hereinafter Homma).

As for independent claim 1, Chaudhri discloses: A method, comprising: at an electronic device with a touch-sensitive surface, a display, and one or more tactile output generators (Abstract, a method is performed by an electronic device with a display and a touch-sensitive surface; [0078], a touch screen has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact): displaying, on the display, a respective user interface element within a user interface region (Fig. 6A, 602, display a progress icon in a predefined area on the display, wherein the progress icon is configured to move in a first predefined direction on the display); detecting a gesture on the touch-sensitive surface for moving the respective user interface element by a respective amount (Fig. 6B, 624, detect a contact with the touch-sensitive surface at a location that corresponds to the progress icon; 630, in response to detecting the contact at a location on the touch-sensitive surface that corresponds to a location in the predefined area on the display, move the progress icon to a position on the display that corresponds to the location of the contact on the touch-sensitive surface); and in response to detecting the gesture: in accordance with a determination that moving the respective user interface element by the respective amount would cause the respective user interface element to move beyond a predefined limit (Fig. 6B, 644, detect movement of the contact across the touch-sensitive surface to a location on the touch-sensitive surface that corresponds to a location on the display outside the predefined area that includes the progress icon): generating a respective tactile output via the tactile output generators ([0078], a touch screen has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact); and moving the respective user interface element by the respective amount and beyond the predefined limit (Fig. 6B, 644, detect movement of the contact across the touch-sensitive surface to a location on the touch-sensitive surface that corresponds to a location on the display outside the predefined area that includes the progress icon); and in response to detecting liftoff of a contact used to perform the gesture, at least partially reversing the movement of the respective user interface element, such that the respective user interface element is moved to the predefined limit ([0035], when the uncompensated scrubbing distance corresponds to a position on the display outside the two detailed scrubbing boundaries and between the two endpoints of the predefined path, moving the current position of the progress icon by a distance equal to the uncompensated scrubbing distance; [0202], when the user releases contact, the video content begins playing at the point associated with the progress icon at a normal playback speed; [0222], the device detects a break in the contact, e.g., detecting lift off of the contact).
Chaudhri discloses in response to detecting lift off of the contact but does not clearly disclose reversing the movement of the respective user interface element, in an analogous art of displaying visual indicator in response to detecting user gesture on user interface, Homma discloses: in response to detecting liftoff of a contact used to perform the gesture, at least partially reversing the movement of the respective user interface element, such that the respective user interface element is moved to the predefined limit ([0097], the display control unit can repeat the update of the specifiable range until the maximum zoom rate is reached, the user can restore (reverse) the default display of the slider by moving the operating body off the touch panel to cancel zooming of the slider; please note the user may restore the slider to the default display of the slider or other display of the slider, such as the maximum zoom level);
Chaudhri  and Homma are analogous art because they are in the same field of endeavor, displaying visual indicator in response to detecting user gesture on user interface. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chaudhri using the teachings of Homma to include restoring the default display when lifting off. This would provide Chaudhri’s  method with enhanced capability of allowing user to accurately and easily control content in the user interface.

As for claim 2, Chaudhri-Homma discloses: in response to detecting the gesture: in accordance with a determination that moving the respective user interface element by the respective amount would not cause the respective user interface element to move beyond the predefined limit, moving the respective user interface element by the respective amount (Chaudhri: Fig. 6B, 624, detect a contact with the touch-sensitive surface at a location that corresponds to the progress icon; 630, in response to detecting the contact at a location on the touch-sensitive surface that corresponds to a location in the predefined area on the display, move the progress icon to a position on the display that corresponds to the location of the contact on the touch-sensitive surface).

As for claim 3, Chaudhri-Homma discloses: in response to detecting the gesture: in accordance with the determination that moving the respective user interface element by the respective amount would not cause the respective user interface element to move beyond the predefined limit, moving the respective user interface element by the respective amount without generating a tactile output (Chaudhri: Fig. 6B, 624, detect a contact with the touch-sensitive surface at a location that corresponds to the progress icon; 630, in response to detecting the contact at a location on the touch-sensitive surface that corresponds to a location in the predefined area on the display, move the progress icon to a position on the display that corresponds to the location of the contact on the touch-sensitive surface).
As for claim 4, Chaudhri-Homma discloses:  wherein the predefined limit corresponds to a boundary of the user interface region (Chaudhri: [0035], when the uncompensated scrubbing distance corresponds to a position on the display outside the two detailed scrubbing boundaries and between the two endpoints of the predefined path, moving the current position of the progress icon by a distance equal to the uncompensated scrubbing distance).
As for claim 5, Chaudhri-Homma discloses:  wherein the movement of the respective user interface element is in a respective direction along the user interface region (Chaudhri: Abstract, movement of the contact comprises a first component of movement on the touch-sensitive surface in a direction corresponding to movement on the display).

As per claims 6-10, it recites features that are substantially same as those features claimed by claims 1-5, thus the rationales for rejecting claims 1-5 are incorporated herein. 

As per claims 11-15, it recites features that are substantially same as those features claimed by claims 1-5, thus the rationales for rejecting claims 1-5 are incorporated herein. 

As for claim 16, Chaudhri-Homma discloses: display a user interface object on the display (Chaudhri: Abstract, a method is performed by an electronic device with a display and a touch-sensitive surface; [0078], a touch screen has a touch-sensitive surface, sensor or set of sensors that accepts input from the user based on haptic and/or tactile contact; Fig. 6A, 602, display a progress icon in a predefined area on the display, wherein the progress icon is configured to move in a first predefined direction on the display); detecting a contact on the touch-sensitive surface; detect a first movement of the contact across the touch-sensitive surface, the first movement corresponding to performing an operation on the user interface object; in response to detecting the first movement: perform the operation; and generate a first tactile output on the touch-sensitive surface (Chaudhri: Fig. 6B, 624, detect a contact with the touch-sensitive surface at a location that corresponds to the progress icon; 630, in response to detecting the contact at a location on the touch-sensitive surface that corresponds to a location in the predefined area on the display, move the progress icon to a position on the display that corresponds to the location of the contact on the touch-sensitive surface); detect a second movement of the contact across the touch-sensitive surface, the second movement corresponding to reversing the operation on the user interface object; and in response to detecting the second movement: reverse the operation; and generate a second tactile output on the touch-sensitive surface, wherein the second tactile output is different from the first tactile output (Chaudhri: ([0035], when the uncompensated scrubbing distance corresponds to a position on the display outside the two detailed scrubbing boundaries and between the two endpoints of the predefined path, moving the current position of the progress icon by a distance equal to the uncompensated scrubbing distance; [0202], when the user releases contact, the video content begins playing at the point associated with the progress icon at a normal playback speed; [0222], the device detects a break in the contact, e.g., detecting lift off of the contact; Homma: ([0097], the display control unit can repeat the update of the specifiable range until the maximum zoom rate is reached, the user can restore (reverse) the default display of the slider by moving the operating body off the touch panel to cancel zooming of the slider; please note the user may restore the slider to the default display of the slider or other display of the slider, such as the maximum zoom level).

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Rimas-Ribikauskas	Pressure Sensitive Controls	Fig. 11
It is suggested that this reference also be considered before any additional amendments are set forth in order to help advance prosecution.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Primary Examiner, Art Unit 2171